DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, recess, front surface, the lift and slide mechanism (claim 1), rollers (claims7-8), track (claims 7-8), bottom surface, floor (claims 7-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant discloses a “telescoping handle” and then states “handle” and then goes back to disclosing “telescoping handle”.  Applicant should use consistent terminology when referring to the different components to maintain clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, Applicant discloses that the handle operates a lift and slide mechanism, however, it is not clear how one of ordinary skill in the art would connect the handle to the lift and slide mechanism without undue experimentation. Applicant refers the use of related linkage to move lift and slide the door (paragraph 36) however this is vague because there is no showing of linkage in Applicant’s drawing and Applicant’s description of this is not specific to how Applicant’s particular invention 
Regarding claims 7-8, Applicant discloses the use of rollers connected to a bottom surface of the door panel, a sill gasket, a track, a floor, etc. However, despite Applicant describing a general roller system for slide doors with the compression of the sill gasket, it is unclear how one would make or use Applicant’s invention (how does the handle connect to the rollers, etc) without undue experimentation. There is no disclosure or drawings that describes how Applicant’s handle will connect to the rollers and cause the rollers to retract and lift the door as described in claims 7 and 8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetze US 9170598 (hereinafter referred to as Goetze).



a handle housing (40) positioned within a recess (not labeled, where 40 is located in door, see fig. 1) in a portion (not labeled, see fig. 1) of a front surface (not labeled, where 30 is installed on door, fig.1) of a door panel (10); and 
a telescoping handle (70,80,90, NOTE: Definition of telescope is “to be compressed or condensed,” according to Merriam-Webster online) including a first end (fig. 2, end of 90 connected to 170,100) and a second end (end of 80 near bottom of 40, fig.2), wherein the first end is pivotably (via 170,100) connected to the handle housing, wherein the first end of the handle is configured to pivot between a handle storage position (fig.2) and a handle operable position (fig.5), wherein, when the handle is in the handle storage position, both the first end and the second end of the handle are flush with the front surface of the door panel (fig.2), wherein, when the handle is in the handle operable position, the second end of the handle extends out of the handle housing, wherein the telescoping handle moves between a compact configuration (fig.2)and an expanded configuration (fig.6), wherein the length of the handle in the expanded configuration is greater than the length of the handle in the compact configuration (in fig.6, the handle is pulled out and therefore is of a greater length than in fig. 2), wherein, in the expanded configuration, the handle is rotatable between a first position (fig.7) and a second position (when rotated 180 degrees from fig.7, not labeled, but described in col.5 line 33-40), wherein when the handle is rotated from the first position to the second position, the handle operates a lift and slide mechanism  (rollers, interlocking mechanism, gasket, components needed to require to move door to desired position as described in col. 1 lines 55-65) within the door panel.

Regarding claim 2, Goetze further discloses the handle assembly of Claim 1, wherein when the handle is in the first position (col.5 lines 15-29), the handle prevents the door from sliding open.

Regarding claim 3, Goetze further discloses the handle assembly of Claim 1, wherein when the handle is in the second position, the handle enables the door to slide open (col. 5 lines 30-46).

Regarding claim 4, Goetze further discloses the handle assembly of Claim 1, wherein the first position and the second position are at least 90 degrees apart (compare fig.7 to another 180 degree rotation, this is at least 90 degrees, described in col.5 line 33-40).

Regarding claim 5, Goetze further discloses the handle assembly of Claim 1, wherein the first position and the second position are 180 degrees apart (compare fig.7 to another 180 degree rotation, described in col.5 line 33-40).

Regarding claim 6, Goetze further discloses the handle assembly of Claim 1, wherein the handle includes a first portion (80) and a second portion (90), wherein when the handle is in the compact configuration the first portion and the second portion are adjacent (fig.2), wherein when the handle is in the expanded configuration the first portion slides along the second portion to linearly increase the length (fig.6) of the handle.

Regarding claim 7, Goetze further discloses the handle assembly of Claim 1, wherein when the handle is in the first position, rollers connected to a bottom surface of the door panel retract and compress a sill gasket on each side of a track on a floor, preventing the door from sliding open (not labeled, however rollers, track, sill gasket, floor are described in col. 1 lines 47-65, fig.1 shows bottom surface).



Regarding claim 9, Goetze is fully capable of disclosing the handle assembly of Claim 1, wherein, when the handle is in the handle operable position, the second end of the handle extends out of the handle housing, wherein the angle between the handle and the front surface of a door panel is between, and including, 5 to 30 degrees (see fig.5 handle position moves 180 degrees, and 5 to 30 degrees is within that range).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to handle assemblies and sliding doors.
Related but not relied upon art: 
ENERGI NPL “The Lift and Slide Patio Door, by ENERGI” 2016
Goetze US 9957740
Commons et al. US 8496277
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CARLOS LUGO/Primary Examiner, Art Unit 3675